Citation Nr: 0514761	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include whether a clear and 
unmistakable error (CUE) exists in the March 9, 1994 RO 
decision that denied service connection for PTSD.  

2.  Entitlement to an effective date prior to November 20, 
2000 for a grant of an increased total (100 percent) 
disability evaluation for PTSD, to include an initial 
evaluation in excess of 30 percent.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition 
manifested by blisters on the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse. 


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2000, October 2002, and January 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
pertinent part, the May 2000 decision denied reopening the 
veteran's claim for service connection for a skin condition 
of the feet.  The October 2002 RO decision granted service 
connection for PTSD and assigned a 30 percent rating, 
effective since February 4, 1999 and the January 2003 RO 
decision granted a total (100 percent) disability rating for 
PTSD, effective since November 20, 2000.  The procedural 
history of the claims will be discussed in greater detail in 
the analysis that follows.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in November 2004; a 
copy of the transcript of the proceeding is associated with 
the claims folder.  

The adjudication of the issue of entitlement to an effective 
date prior to November 20, 2000 for a grant of an increased 
total (100 percent) disability evaluation for PTSD is 
deferred as such is inextricably intertwined with the issue 
of entitlement to an initial evaluation greater than 30 
percent for PTSD.  Such issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, as of February 
4, 1999.  This is the day the claim to reopen a previously 
denied claim was received.  

2.  A March 1994 RO decision denied service connection for 
PTSD.  The veteran was advised of the decision by a letter 
issued in March 1994.  The veteran filed a notice of 
disagreement in March 1994.  The RO issued a statement of the 
case in April 1994.  However, the veteran did not file a 
substantive appeal.  Thus, the RO decision became final in 
March 1994.  

3.  There is no competent credible evidence in the claims 
folder of any communication from the veteran after the March 
1994 denial, as concerns his claim for service connection for 
PTSD, until his application to reopen his claim for service 
connection for PTSD was received in February 1999.  

4.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in March 1994; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different.

5.  A March 1994 RO decision denied service connection for a 
skin condition as a result of exposure to herbicides.  It was 
held that a skin condition of the feet was not shown during 
service, and that a current skin condition was not due to 
presumptively due to herbicide exposure during service.  The 
veteran was notified of the rating decision by letter dated 
in April 1994.  However, the veteran did not initiate an 
appeal.  

6.  In February 1999, the veteran filed a claim to reopen 
service connection for a skin condition of the feet, 
secondary to Agent Orange exposure in service.  

7.  Evidence received since the March 1994 RO decision is 
cumulative and duplicative of evidence of record, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
4, 1999, for the award for service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2004).  

2.  The March 1994 rating decision that denied entitlement to 
service connection for PTSD does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2004).  

3.  The March 1994 RO decision that denied service connection 
for a skin condition as a result of Agent Orange exposure is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 
20.302, 20.1103 (2004).  

4.  The requirements to reopen the claim for service 
connection for a skin condition of the feet have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim to 
reopen service connection for a skin condition of the feet in 
February 1999.  In a February 1999 letter, the RO advised the 
appellant to submit or identify evidence in support of his 
claim.  Additionally, he was advised of the conditions for 
which presumptive service connection based upon herbicide 
exposure was warranted.  Later, in an April 2001 letter, 
pursuant to the VCAA, the veteran was advised of the types of 
evidence that needed to send to VA in order to substantiate 
the claim, as well as the types of evidence VA would assist 
in obtaining.  Specifically, he was advised that a previous 
claim for service connection for a skin condition of the feet 
was denied.  He was advised that in order to reopen his 
claim, he needed to submit new evidence showing that a 
disability was incurred or aggravated during service.  He was 
further informed of the criteria for service connection and 
also informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

As concerns the issues of CUE in a March 1994 RO decision 
addressed in this decision, the provisions of the VCAA are 
not applicable to claims of CUE, as the determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue. Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 
There remains, however, the issue of VCAA notice for the 
veteran's claim for an earlier effective date for his grant 
of service connection for PTSD.  

As noted above, the veteran's NOD with the effective date of 
his grant of service connection flowed from his claim for 
service connection.  Such issues are referred to as 
"downstream" issues.  The Secretary has determined that, 
generally, additional VCAA notice is not required prior to 
the adjudication of such so called downstream issues.  
VAOPGCPREC 8-2003 (December 22, 2003); but see Huston v. 
Principi, 17 Vet. App. 195, 201-02 (2003).  The Board notes, 
however, that the Secretary's determination is conditioned 
upon VCAA notice having been provided in response to the 
original claim for benefit.  

In this case, the veteran original claim for service 
connection for PTSD was adjudicated prior to the enactment of 
the VCAA.  Nevertheless, in an April 2001 letter, pursuant to 
the veteran's claim to reopen service connection for PTSD, 
the veteran was advised of the criteria necessary to 
establish service connection for PTSD.  Moreover, while the 
veteran's claim for an earlier effective date for the grant 
of service connection for PTSD was pending, in a January 2004 
letter, the veteran was advised of the criteria for earlier 
effective date claims.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  

For the above reasons, the Board finds that the RO's notices 
in April 2001 and January 2004 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified VA treatment records in 
support of his claim.  Those records were obtained.  
Moreover, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned in November 2004.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Earlier Effective Date For Service Connection
And Claim Based Upon CUE 
In March 1994 RO Decision

A.  Background

Historically, the veteran filed his initial claim for service 
connection for PTSD in August 1993.  The veteran stated at 
that time that his job in Vietnam was picking up body bags.  
In September 1993, the RO requested copies of the veteran's 
service medical records and service personnel records.  
Additionally, by letter of September 1993, the RO requested 
that the veteran provide specific details of his inservice 
stressful incidents.  He was advised that the information was 
necessary to make a decision on the claim.  The letter was 
addressed to the veteran's address of record.  

Evidence before the RO included a September 1993 VA Discharge 
Summary from the VA Medical Center in Memphis, Tennessee.  
Therein, the veteran reported a history of symptoms related 
to war experiences in Vietnam.  The summary showed treatment 
for and a diagnosis of PTSD.  No particular stressors were 
noted in the summary.  

In March 1994, the RO denied the claim for service connection 
for PTSD, finding that although the veteran had a current 
diagnosis of PTSD, there was no evidence of record to 
corroborate the veteran's history of stressful events.  The 
RO noted that the veteran's service medical records were 
negative for treatment of a psychiatric disorder.  His 
personnel file showed that he was attached to the 59th Field 
Services as a collection evacuation helper.  The RO noted 
that the veteran had failed to respond to its request for 
specific stressor information.  The veteran filed a notice of 
disagreement with respect to the decision in March 1994.  In 
April 1994, the RO issued a statement of the case.  The 
veteran did not file a substantive appeal.  

The veteran applied to reopen service connection for PTSD in 
a statement received by the RO on February 4, 1999.  A May 
2000 rating denied reopening the veteran's claim.  Treatment 
records associated with the claims folder at that time did 
not show treatment for PTSD.  The veteran filed a notice of 
disagreement in July 2000.  Thereafter, in October 2002, and 
following development of the claim by the RO, service 
connection for PTSD was granted.  An initial evaluation of 30 
percent was assigned for the disability.  The award was 
effective to February 4, 1999, the date of receipt of the 
veteran's claim.  

The veteran contends that the effective date of the award 
should be in 1993, when he was initially diagnosed with PTSD.  
The veteran's representative contends that the March 1994 RO 
decision that denied service connection for PTSD contains 
CUE.  Specifically, they allege that at the time of the 
decision there was undisputable evidence that the veteran had 
PTSD that was related to his military service.  The records 
further showed that the veteran served as a 57a10, Mortuary 
Specialist.  As such, they allege that it was clearly and 
unmistakably erroneous that the RO, in March 1994, failed to 
verify the veteran's stressors.  

B.  CUE

Initially, in determining whether the March 1994 rating 
decision that denied service connection for PTSD was clearly 
and unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it  
not been made, would have manifestly changed the outcome at  
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the  
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked-
and a CUE claim is undoubtedly a collateral attack-the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App.  
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384  
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.   
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Additionally, at the time of the March 1994 RO decision, 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1994).  

In this case, the veteran does not contend that the correct 
facts, as they were known at the time, were not before the 
RO, or the statutory and regulatory provisions extant at the 
time were incorrectly applied.  With respect to the veteran's 
claim that he did not receive the RO's letter in September 
1993, the Board notes that the letter was addressed to the 
veteran's address of record, the letter was not returned as 
undeliverable, and no evidence has been presented to rebut 
the presumption that the letter was sent to the veteran.  
Evans v. Brown, 9 Vet. App. 273 (1996) (a "presumption of 
regularity" applies to governmental actions).  Thus, the 
veteran's allegation, in and of itself, that he did not 
receive notice in September 1993, does not constitute CUE.  

The Board finds the appellant's contention that the RO should 
have verified the veteran's stressors unpersuasive.  At the 
time of the March 1994 decision, the veteran had not replied 
to the RO's letter seeking additional information as to any 
purported stressors.  The veteran was specifically advised 
that the information was needed to obtain evidence of the 
stressful event in service.  In the absence of specific 
information, the RO had little information to verify.  Thus, 
the Board does not find the result would have been manifestly 
different but for the alleged error.  Moreover, to the extent 
that the RO failed to assist the veteran in verifying any 
stressors, the Court has held that VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.   See, Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000) and Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).  

In short, the Board concludes that the March 1994 rating 
decision that denied service connection for PTSD, does not 
include the kind of error of fact or law which would compel a 
conclusion that the result would have been manifestly 
different but for the alleged error, and there is simply no 
basis upon which to find CUE in this decision.  The motion 
for revision of the decision of the basis of CUE, therefore, 
is denied.  

C.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2004).

As set forth above, prior to the veteran's February 1999 
application, his August 1993 application was denied in March 
1994.  In the absence of an appeal, the March 1994 decision 
became final.  Thus, the effective date of any allowance is 
the date on which any subsequent application to reopen is 
received and no earlier than one year prior to that date, 
provided that there is evidence of entitlement.  38 C.F.R. § 
3.400(b)(ii)(B)(2) (2004).  In this case there is no 
subsequent application for service connection until February 
1999.  Therefore, service connection for PTSD was established 
effective February 4, 1999, the date of the veteran's 
application to reopen.  This is in accordance with the law.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  
Therefore, the evidence preponderates against the award of an 
effective date prior to February 4, 1999 for service 
connection for PTSD, and therefore the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

III.  Service Connection for a Skin Condition of the Feet

In October 1992, the veteran filed a claim for service 
connection for a skin condition affecting the back, chest, 
feet, crotch and hands.  He claimed that the skin condition 
was the result of exposure to Agent Orange during service.  
It was held that diagnosed tinea versicolor and tinea pedis 
were not shown in service.  Moreover, the RO noted that the 
conditions were not conditions that were linked to exposure 
to herbicides and for which presumptive service connection 
was warranted.  The veteran was notified of the RO decision 
by letter of April 1994.  He did not initiate an appeal.  As 
such, the March 1994 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the May 2000 
denial (culminating in the current appeal); that version 
appears in the 2000 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence before the RO at that time of the March 1994 
decision included the veteran's service medical records, a 
November 1984 VA Agent Orange Examination and an October 1993 
VA Hospital Summary.  The veteran's service medical records 
do not show complaints or treatment for a skin condition of 
the feet.  A December 1968 discharge examination did not 
include any findings of a skin condition of the feet.   The 
November 1984 VA Agent Orange examination included a 
suspected diagnosis of tinea versicolor and mild tinea pedis.  
The October 1993 VA Hospital Summary showed treatment for 
tinea pedis of the feet.  In a March 1994 rating decision, 
the RO denied service connection for a skin condition.  

In February 1999, the RO received the veteran's claim to 
reopen service connection for a skin condition characterized 
by blisters on the feet.  He identified VA treatment records 
in support of his claim.  VA treatment records were obtained.  
An October 1993 VA dermatology clinic note included the 
veteran's complaints of scaly, itchy feet.  The diagnosis was 
tinea pedis.  VA treatment records from 2002 to July 2004 
show continued treatment for tinea pedis.  

The veteran was afforded a VA skin examination in May 2001.  
Therein, the veteran stated that he had a skin condition of 
the feet while serving in Vietnam.  Following service, he 
stated that he was treated for skin conditions while serving 
in the National Guard.  He reported VA medical treatment 
since service, but noted, that he did not receive regular 
dermatological care.  Upon physical examination, he had 
bilateral tinea pedis with a vesiculobullous lesion of the 
left heel area, with a moccasin pattern on his feet.  Two or 
three toenails had fungus.  The diagnosis was dyshidrotic 
tinea pedis (vesiculobullous version of athlete's foot).  

Upon review of the foregoing evidence, the Board finds that 
no new and material evidence has been received to reopen the 
claim for service connection for a skin condition of the 
feet.  In this respect, the evidence submitted shows 
continued treatment for tinea pedis of the feet.  This 
evidence is essentially cumulative of evidence before the RO 
at the time of the March 1994.  That is, the evidence does 
not show that a skin condition of the feet is due to an 
incident or injury in service or otherwise related to 
exposure to herbicides during service.  As such, the evidence 
is not new and material for purposes of reopening the claim.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

An effective date earlier than February 4, 1999, for the 
grant of service connection for PTSD is denied.  

There was no clear and unmistakable error in a March 1994 RO 
decision that denied service connection for PTSD.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a skin 
condition of the feet is denied.  


REMAND

By way of the October 2002 RO decision, service connection 
was granted for PTSD and an initial 30 percent disability 
evaluation assigned.  In October 2002, the veteran filed a VA 
Form 21-4138.  Therein, he stated that he disagreed with the 
decision granting 30 percent for PTSD.  On a VA Form 9, filed 
in November 2002, the veteran again stated that he disagreed 
with the initial 30 percent evaluation and requested that he 
be awarded an equitable percentage which reflected his VA 
doctor's prognosis.  While the RO has interpreted the 
veteran's statements as a claim for an earlier effective 
date, the Board finds that the statements also constitute a 
Notice Of Disagreement with respect to the initial disability 
rating assigned for his service-connected PTSD.  See Gallegos 
v. Gober, 14 Vet. App. 50, 53 (2000).  As such, the Board 
finds that he must be afforded a Statement Of the Case with 
respect to the initial disability rating assigned.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Accordingly, a remand is warranted.  

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Hence, the Board's consideration of the issue of entitlement 
to an earlier effective date for a grant of an increased 
total (100 percent) disability evaluation for PTSD would be 
premature as such issue is inextricably intertwined with the 
issue of the initial disability evaluation for his service-
connected PTSD. See, Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  As such, a decision on such issue is deferred 
pending the development set forth below.  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following development:  

1.  The RO must furnish to the veteran 
and his representative a statement of the 
case on the issue of entitlement to an 
initial disability evaluation greater 
than 30 percent for PTSD, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on that 
issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.  

2.  Thereafter, the case should be 
returned to the Board if otherwise in 
order.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


